Title: To George Washington from Captain Thomas Cartwright, 14 February 1778
From: Cartwright, Thomas
To: Washington, George

 

May It please Your Excellency.
Lancaster [Pa.] Feby 14th 1778

By order of The Honble B. General Wayne of 27th ultimo, A general court martial was held in this Place for the Trial of Lt McMichael of the Pennsylvania State Regt and Henry Dickenson Lt of the 5th Virginia Regiment accused of “Infamous and ungentlemanly behavior:” The proceedings & Sentence of the Court on the crime of Lt McMichael were deliver’d by the President to The Honorable The Marquis De La Fayette in this Town. Those on the charge against Lt Dickenson I have the honor herewith to transmit your Excellency by order of the President. With deference & profound respect I have the honor to be Your Excellencys Most Obedient Servant

Th. Cartwright J. Advo.

